— In a matrimonial action in which the parties were divorced by judgment dated October 8, 1981, the defendant appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), entered August 3, 1990, which, inter alia, awarded the plaintiff (1) the sum of $23,400 as and for accrued maintenance arrears, and (2) the sum of $12,000 as and for reimbursement of expenses for fuel oil.
*784Ordered that the order is affirmed, with costs.
The Supreme Court properly construed the pertinent provisions of the parties’ separation agreement and we agree that the plaintiff was entitled to enforce the defendant’s obligations to pay maintenance and provide fuel oil to the former marital premises (see, Sypek v Sypek, 130 Misc 2d 796). There is no merit to the defendant’s claim that the plaintiff waived her right to enforce those obligations (see, Mitchell v Mitchell, 170 AD2d 585; Thompson v Lindblad, 125 AD2d 460). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.